      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 1 of 11



 1
 2
 3                                  NOT FOR PUBLICATION
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Maximilian Soza Fees,                            No. CV-20-01131-PHX-SRB
10                  Plaintiff,                         ORDER
11    v.
12    Arizona State University, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendants Dr. Cassandra Aska, Dr. Ronald Hicks, and
16   Elizabeth Rosenkrantz (collectively, “Defendants”)’ Motion to Dismiss Plaintiff
17   Maximilian Soza Fees (“Plaintiff”)’s Second Amended Complaint (“SAC”) (“Motion”).
18   (Doc. 36, (“Mot.”).)
19   I.     BACKGROUND
20          A.     Factual Background
21          Plaintiff is a student at Arizona State University (“ASU” or the “University”) who
22   ran for student body president in April 2020, won the election with a majority of the vote,
23   and was subsequently disqualified by the student “supreme court” based on his campaign’s
24   violations of the student-written ASU Undergraduate Student Elections Code (“Student
25   Elections Code”). (Doc. 35, Pl.’s Second Amended Complaint and Application for a
26   Preliminary and Permanent Injunction (“SAC”) ¶¶ 2, 26, 40.) The student supreme court
27   is composed of members of the Associated Students of ASU (“ASASU”), ASU’s student-
28   government organization. (Id. ¶ 2.)
         Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 2 of 11



 1           On the day of the student government election, Plaintiff’s opponent filed a
 2   complaint with the ASASU Elections Department,1 alleging that Plaintiff’s ticket violated
 3   several provisions2 of the Student Elections Code.         (Id. ¶¶ 26–28.)     The Elections
 4   Department determined that Plaintiff’s ticket violated the Student Elections Code and
 5   should be disqualified. (Id. ¶ 43.)
 6           Under the Student Elections Code, only the student supreme court has the authority
 7   to disqualify candidates. (Id. ¶¶ 5, 10.) The student supreme court reviewed the Election
 8   Department’s findings, found that Plaintiff’s supporters and a member of Plaintiffs’ ticket
 9   violated the Student Elections Code, and disqualified Plaintiff’s ticket. (Id. ¶ 43; Doc. 1-
10   3, Ex. A, ASASU Supreme Court Decision in Jester v. Fees.)
11           Over the next several days, Plaintiff wrote letters asking various ASU employees—
12   all of them nonparties to this action with the exception of Defendant Aska—to intervene
13   in his disqualification. (SAC ¶¶ 98–99; see Docs. 1-4 to -6, Exs. B–D.) None did. (SAC
14   ¶¶ 100–06.) The student supreme court, however, agreed to “reassess[]” its decision
15   following Plaintiff’s accusation that the decision violated his free speech rights. (Id. ¶¶ 99,
16   101, 104.)    Plaintiff alleges that Defendants “initiated, designed and directed” the
17   procedures used in the reassessment process. (Id. ¶ 88.) Following its review, the student
18   supreme court reaffirmed its decision to disqualify Plaintiff’s ticket. (Id. ¶ 125.) Plaintiff
19   alleges that Defendants Hicks and Rosenkrantz, “[a]cting as advisors and [c]lerks to the
20   [c]ourt,” and “as designees of Defendant Aska, failed or refused to correct” the student
21   supreme court’s alleged violation during this review process. (Id. ¶ 122.)
22           The SAC cites no student government or University regulation providing a right or
23   procedure to review a final student supreme court disqualification. (See id.) Nevertheless,
24   Plaintiff wrote to three non-defendants3 requesting an “independent review” of the student
25   1
       The Elections Department is a “department” of ASASU responsible for overseeing
     student-government elections. (Id. ¶¶ 2, 10, 28.) Defendant Rosenkrantz is the faculty
26   advisor to ASASU. (Id. ¶ 27, 41, 42.)
     2
       The alleged speech-related infractions are more fully detailed in the Court’s November
27   19, 2020 Order. (Doc. 26, 11/19/20 Order at 2.) The Court finds it unnecessary to replicate
     them here because it does not reach the merits of Plaintiff’s free speech claims.
28   3
       Plaintiff wrote to Dr. Michael Crow, President of ASU; Dr. James Rund, Senior Vice
     President of ASU; and Dr. Joanne Vogel, Vice President of Student Services. (Doc. 1-6,

                                                  -2-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 3 of 11



 1   supreme court’s interpretation of the Student Elections Code as applied to his
 2   disqualification. (Id. ¶ 127; Doc. 1-6, Ex. D at 2.) Pending that review, Plaintiff requested
 3   that the letter recipients postpone the inauguration, which they declined to do. (SAC
 4   ¶ 128.) On June 9, 2020, Plaintiff’s opponent was inaugurated as student body president.
 5   (Id. ¶¶ 129, 132.) The day before the inauguration, Plaintiff filed this lawsuit. (Doc. 1,
 6   Compl.)
 7          B.      Procedural Background
 8          Plaintiff initially sued the University, the Board of Regents, ASASU, and several
 9   University employees, alleging that his disqualification from the 2020 ASASU student
10   body election violated the First Amendment. (Id.) Plaintiff subsequently filed a First
11   Amended Complaint and Application for a Permanent and Preliminary Injunction
12   (“FAC”), omitting the University from the named defendants. (Doc. 10, First Am. Compl.
13   (“FAC”).) On August 24, 2020, the remaining defendants filed a motion requesting
14   dismissal of the FAC. (Doc. 14, Mot. to Dismiss FAC.) The Court granted that motion on
15   the bases that: (1) Plaintiff failed to plead facts establishing that any individual Defendant
16   proximately caused the alleged First Amendment violation, and (2) Plaintiff conceded that
17   the Board of Regents and ASASU were not appropriate parties. (Doc. 26, 11/19/20 Order;
18   see Doc. 17, Pl.’s Resp. to Defs.’ Mot. to Dismiss FAC at 15.)
19          On December 17, 2020, Plaintiff filed a motion requesting a new trial and leave to
20   amend his FAC. (Doc. 29, Pl.’s Mot. for New Trial and Mot. for Leave to Amend.) The
21   Court construed his Motion as a request for reconsideration of its 11/19/20 Order and
22   denied reconsideration but granted leave to amend. (Doc. 34, 02/08/21 Order.) Plaintiff
23   filed his Second Amended Complaint and Application for a Preliminary and Permanent
24   Injunction (“SAC”) on February 15, 2021. (SAC; see Doc. 29-2, Redlined SAC.) Plaintiff
25   seeks the following relief: (A) a declaratory judgment establishing that his First
26   Amendment rights were violated by Defendants; (B) an injunction prohibiting similar
27   violations in the future; (C)(1) an injunction directing the ASASU student supreme court’s
28
     Ex. D at 1.)

                                                 -3-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 4 of 11



 1   decision be overturned; (C)(2) an order directing ASU to make a public statement
 2   communicating that Plaintiff and the rest of his ticket were the duly elected 2020 ASASU
 3   Officers, and that their disqualification was based on a violation of their First Amendment
 4   rights; (D) a declaratory judgment declaring that Defendants’ requirement “that all
 5   candidates, including Plaintiff, engage in prior content-based restraints of student’s free
 6   speech rights, constitutes a content-based regulation of political speech” in violation of the
 7   First Amendment; (E) an injunction restraining Defendants from enforcing any provision
 8   of the Student Elections Code that would constitute a prior content-based restraint on
 9   speech; (F) an injunction requiring Defendants to make a public apology; (G) a declaratory
10   judgment requiring Defendants to correct the Student Elections Code; (H) an award of
11   reasonable attorneys’ fees and costs; and (I) all other relief that is just and proper. (SAC
12   ¶ 133(A)–(I).) Defendants now move to dismiss the SAC. (Mot.)
13          Defendants filed their Motion on March 1, 2021; Plaintiff filed his Response on
14   March 22, 2021; and Defendants filed their Reply on April 5, 2021. (Mot.; Doc. 39, Resp.
15   to Mot. (“Resp.”); Doc. 36, Reply to Resp. (“Reply”). The Court considers the parties’
16   arguments below.
17   II.    LEGAL STANDARD
18          A Rule 12(b)(6) dismissal for failure to state a claim can be based on either (1) the
19   lack of a cognizable legal theory or (2) insufficient facts to support a cognizable legal claim.
20   Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011). In determining
21   whether an asserted claim can be sustained, “[a]ll of the facts alleged in the complaint are
22   presumed true, and the pleadings are construed in the light most favorable to the
23   nonmoving party.” Bates v. Mortg. Elec. Registration Sys., Inc., 694 F.3d 1076, 1080 (9th
24   Cir. 2012). “[A] well-pleaded complaint may proceed even if it strikes a savvy judge that
25   actual proof of those facts is improbable, and ‘that a recovery is very remote and unlikely.’”
26   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007) (quoting Scheuer v. Rhodes, 416 U.S.
27   232, 236 (1974)). At this early stage of the litigation, the standard does not mandate that
28   “plaintiff’s explanation . . . be true or even probable.” Starr v. Baca, 652 F.3d 1202, 1216–


                                                  -4-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 5 of 11



 1   17 (9th Cir. 2011). However, “for a complaint to survive a motion to dismiss, the
 2   nonconclusory ‘factual content,’ and reasonable inferences from that content, must be
 3   plausibly suggestive of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv.,
 4   572 F.3d 962, 969 (9th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)).
 5   In other words, the complaint must contain enough factual content “to raise a reasonable
 6   expectation that discovery will reveal evidence” of the claim. Twombly, 550 U.S. at 556.
 7   III.   ANALYSIS
 8          Defendants present two arguments for why the Court should dismiss the SAC: (1)
 9   Plaintiff does not allege facts that plausibly establish that any Defendant proximately
10   caused the student supreme court’s disqualification decision; and (2) Plaintiff cannot
11   recover any of his requested relief. (Mot. at 1–2.)
12          A.     Proximate Cause
13          The Court dismissed Plaintiff’s FAC on the basis that his allegations failed to
14   establish that any named Defendant proximately caused the alleged free speech violation.
15   (11/19/20 Order at 8.) Plaintiff’s FAC did not allege that any Defendant was involved with
16   the initial student supreme court decision and proffered only conclusory allegations that
17   Defendants had a duty to intervene between the first and second student supreme court
18   decisions. (Id. at 6–8.) The Court rejected Plaintiff’s argument that a policy adopted by
19   the Board of Regents—Board Policy 1-124—imposed a duty to intervene. (Id. at 6–7.)
20   The Court also rejected the argument that Plaintiff’s expectations as to what the individual
21   Defendants should have done could suffice to establish such a duty. (Id. at 7.) The Court
22   granted Plaintiff leave to amend to correct these deficiencies. (Id. at 8.)
23          Defendants argue that Plaintiff’s SAC fares no better than his FAC because it fails
24   to allege that any of the Defendants proximately caused the violation by either being
25   involved in the initial supreme court decision or by failing to exercise a preexisting duty to
26   intervene during the review of that decision. (Mot. at 4–8.) Plaintiff responds by
27   highlighting “personal statements of Defendant Hicks” made during a student forum, in
28   which “Defendant Hicks admitted that he had been asked to make sure that free speech was


                                                 -5-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 6 of 11



 1   not infringed upon.” (Resp. at 2.) Plaintiff further highlights the new allegations that
 2   “Defendant Aska asked Defendants Hicks and Rosencrantz to become involved in the
 3   process after the initial student court decision[]” and that “once they became involved, they
 4   ignored the student court rules of procedure, withheld the consideration and disclosure of
 5   the free speech complaints by the student court, held an ‘invitation only’ forum whereby
 6   the professional staff convened, lead, and answered the questions posed by students, and
 7   contrived a new complaint process where each campaign could submit ‘bullet points’
 8   directly to Defendant Rosencrantz.” (Id.) Plaintiff concludes by tracing the legal duty to
 9   intervene in the allegations that “Defendants took control of the process,” which, according
10   to Plaintiff, means “they should be responsible for the outcome.” (Id.)
11          Like the FAC, the SAC does not allege that the Defendants participated in the initial
12   student supreme court disqualification decision. (See SAC; Resp. at 2.) Rather, the SAC
13   endeavors to establish that following the initial disqualification decision, the Defendants
14   had a duty to intervene, and their failure to do so rendered them responsible for the alleged
15   free speech violations flowing from that decision. (See SAC.) Plaintiff’s Response
16   replicates in detail statements made by Defendants during a Zoom call; Defendants’
17   meeting with a “hand-picked group of students” to discuss Plaintiff’s complaints about his
18   disqualification; and various comments made by Defendant Hicks.             (Resp. at 3–6.)
19   Plaintiff italicizes, bolds, and underlines Defendant Hick’s statement that he had “been
20   asked to step in to help guide” the student supreme court after the first disqualification
21   decision and to “make sure that the information that the [student supreme] court has is in
22   line with the First Amendment rights and that freedom of speech [is] not infringed upon.”
23   (Resp. at 9 (citing SAC ¶ 116) (emphasis removed).) Plaintiff spins these allegations
24   together to argue that “the outcome was not dependent on the will of the student court, but
25   the judgment of the group Defendant Hicks called ‘we’”—which, Plaintiff alleges, includes
26   Defendants Aska and Rosenkrantz as well as Defendant Hicks. (Resp. at 7 (emphasis
27   removed).) The Court finds these statements insufficient to establish that Defendants had
28   any legal duty to intervene in the student supreme court decision, or that, even if they had


                                                 -6-
         Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 7 of 11



 1   such a duty, their failure to intervene “proximately caused” the alleged violations.
 2           The SAC also cites to an Arizona law imposing a duty on state universities to protect
 3   students’ free speech rights; to Board Policy 1-124, which conveys a policy of ensuring
 4   full freedom of expression in state universities; and to another Board of Regents Policy, 5-
 5   301, which defines “University-sponsored activity” as an activity encompassing the
 6   ASASU 2020 Elections. (SAC ¶¶ 8–11.) The Court agrees with Plaintiff that the Board
 7   Policies establish a policy favoring free speech on campus, and further agrees that the
 8   United States and Arizona Constitutions protect free speech on campus. The Court
 9   disagrees, however, that these Policies imposed a duty on any of the three named
10   Defendants to intervene in the student supreme court disqualification decision.
11           The SAC twice alleges that ASU’s organizational chart provides the evidence that
12   the University’s duties to protect Plaintiff’s free speech rights in the student election were
13   delegated to the three Defendants. (SAC ¶¶ 10, 13.) But the SAC does not include an
14   excerpt, specifics of ASU’s organizational chart, or any factual content at all supporting
15   this allegation. (See SAC.) Rather, the SAC simply alleges that the “line of authority (and
16   thus responsibility)” flowed “from the [Board of Regents] to each of the Defendants.”
17   (SAC ¶ 13.) This is precisely the type of “conclusory” allegation that is “not entitled to be
18   assumed true.” Iqbal, 556 U.S. at 681 (citing Twombly, 550 U.S. at 554–55); id. at 678
19   (“Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
20   enhancement.’” (quoting Twombly, 550 U.S. at 557)).              This factually unsupported
21   allegation is insufficient to establish that each Defendant proximately caused the alleged
22   violation. See Arnold v. Int’l Bus. Machines Corp., 637 F.2d 1350, 1355 (9th Cir. 1981)
23   (stating that 42 U.S.C. § 1983 requires plaintiff to plausibly allege that each defendant
24   “personally participated in a deprivation of the plaintiff’s rights, or caused such a
25   deprivation to occur[]” and that plaintiffs must establish that each defendant “proximate[ly]
26   . . . caus[ed]” the deprivation).4
27   4
       Plaintiff also argues that the SAC establishes state action sufficient to state a free speech
     violation under the United States Constitution. (See Resp. at 10–15.) But this argument
28   ignores that the FAC suffered not from a failure to establish state action, but rather a failure
     to establish individual liability for each named Defendant as required by 42 U.S.C. § 1983.

                                                  -7-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 8 of 11



 1          The Court finds that the allegations contained in the SAC are insufficient to establish
 2   that any of the three Defendants proximately caused the alleged free speech violation.
 3          B.     Requested Relief
 4          The Court next considers Defendants’ alternative argument that the SAC should be
 5   dismissed because it alleges no viable bases for relief. (Mot. at 8–13.)
 6          Defendants first argue that the relief requested in paragraphs (A), (B), (C), (D), (E),
 7   (F), and (G) of the SAC is barred by the Eleventh Amendment. “The Eleventh Amendment
 8   bars claims for damages against a state official acting in his or her official capacity.”
 9   Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016) (citing Pena v. Gardner, 976
10   F.2d 469, 472 (9th Cir. 1992)). The SAC names Defendants Aska, Hicks, and Rosenkrantz
11   in their official capacities as Dean of Students, Senior Associate Dean of Students, and as
12   Executive Director of ASASU, respectively. (SAC ¶¶ 2–6.) Because these individuals are
13   sued in their official capacities, they are “entitled to Eleventh Amendment immunity”
14   unless the SAC comes within the limited exception provided by Ex parte Young.5 See
15   Students for a Conservative Am. v. Greenwood, 378 F.3d 1129, 1130 (9th Cir. 2004) (citing
16   Ex parte Young, 209 U.S. 123), amended, 391 F.3d 978 (9th Cir. 2004).
17          “Under the Ex parte Young doctrine, a plaintiff may maintain a suit for prospective
18   relief against a state official in his official capacity” when the plaintiff seeks to correct an
19   “ongoing violation” of the Constitution or federal law. Cardenas v. Anzai, 311 F.3d 929,
20   934–35 (9th Cir. 2002) (citing Ex parte Young, 209 U.S. at 159–60). “Whether the Ex
21   parte Young doctrine applies . . . turns primarily upon one question: Is the relief the
22   plaintiffs seek prospective, aimed at remedying an ongoing violation of federal law, or is
23   it retrospective, aimed at remedying a past violation of the law?” Id. at 935. The Ninth
24   Circuit made clear that “[r]elief that in essence serves to compensate a party injured in the
25   past by an action of a state official in his official capacity that was illegal under federal law
26   is barred even when the state official is the named defendant[.]” Id. at 936 (citing Papasan
27   v. Allain, 478 U.S. 165, 278 (1986)).
28   (See 11/19/20 Order at 5 (quoting Arnold, 637 F.2d at 1355).)
     5
       209 U.S. 123 (1908).

                                                   -8-
      Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 9 of 11



 1          The relief requested by subsections (A), (C), (D), (F), and (G) of paragraph 133 is
 2   undisputedly retrospective.      These subsections request: “a declaratory judgment
 3   establishing that Plaintiff’ First Amendment rights were violated by the conduct of
 4   Defendants” (¶ (A)); an injunction “overturning” the student supreme court’s past decision
 5   (¶ (C)(1)); a “public statement” admitting that the alleged violation occurred (¶ (C)(2)); a
 6   declaratory judgment declaring that the specific provisions of the Student Elections Code
 7   that were applied to disqualify Plaintiff are unconstitutional (¶ (D)); an injunction requiring
 8   the Defendants to make a “public apology” (¶ (F)); and an injunction requiring Defendants
 9   to “correct the Election[] Code” (¶ (G)). (SAC ¶ 133 (A), (C)–(D), (F)–(G).) The Court
10   finds this relief “in essence serves to compensate a party injured in the past” so is barred
11   by the Eleventh Amendment. See Green v. Mansour, 474 U.S. 64, 73 (1985) (holding that
12   a plaintiff could not obtain a declaratory judgment in federal court that state officials
13   violated federal law in the past under the Eleventh Amendment).
14          Defendants argue that the relief requested by subsections (B) and (E) is also barred
15   because, at bottom, they seek to remedy conduct—the disqualification of Plaintiff’s ticket,
16   and the resulting inauguration of Plaintiff’s opponent as student body president—that has
17   already occurred. (Mot. at 13.) This conduct, Defendants argue, is not an “ongoing”
18   violation of federal law, but rather a past violation; relief for which would serve only to
19   compensate Plaintiff for a past wrong. (Mot. at 13); see Cardenas, 311 F.3d at 936.
20   Plaintiff’s response does not directly address this argument beyond conclusory statements.
21   (See Resp. at 20.) But Plaintiff’s own description of his injury confirms that it was discrete
22   and happened in the past. Plaintiff describes that
23                 Plaintiff has been disqualified from a democratic election that
                   he won—he was removed from the office that he had won in
24                 an election. Plaintiff’s opponent in the election is presently
                   compensated for serving in Plaintiff’s duly elected office
25                 despite having received 18% fewer votes than Plaintiff. The
                   wages that Plaintiff and his ticket would have received total
26                 around $50,000. This was a “real” injury that he “has
                   sustained.”
27
28   (Id. at 17 (emphasis added).) The Court finds that Plaintiff’s injury is not “ongoing” and


                                                  -9-
     Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 10 of 11



 1   further finds that the requested remedies seek compensation for a past, completed injury,
 2   and that this type of relief is not “prospective” within the meaning of the Ex parte Young
 3   exception to Eleventh Amendment Immunity.
 4          The Court additionally holds that Plaintiff lacks standing to seek the relief requested
 5   in subsections (B) and (E). Subsections (B) and (E) seek injunctions prohibiting future
 6   violations similar to the one Plaintiff alleges he suffered. (SAC ¶ 133 (B), (E).) It is well-
 7   settled law that plaintiffs must establish standing “for each claim for relief.” Little Sisters
 8   of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367, 2379 n.6 (2020).
 9   When seeking prospective injunctive relief, a plaintiff must establish an injury that is
10   “actual and imminent, not conjectural or hypothetical.” Summers v. Earth Island Inst., 555
11   U.S. 488, 493 (2009) (citing Friends of Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc.,
12   528 U.S. 167, 180–81 (2000)). “This requirement assures that ‘there is a real need to
13   exercise the power of judicial review in order to protect the interests of the complaining
14   party[.]’” Id. (quoting Schlesinger v. Reservists Comm. to Stop the War, 418 U.S. 208, 221
15   (1974)). Critically, for a plaintiff seeking prospective injunctive relief, “past wrongs do
16   not in themselves amount to that real and immediate threat of injury necessary to make out
17   a case or controversy.” City of Los Angeles v. Lyons, 461 U.S. 95, 103 (1983). Rather, the
18   plaintiff’s “standing to seek the injunction requested depend[s] on whether he [is] likely to
19   suffer future injury.” Id. at 105.
20          At most, the SAC alleges that “possible future injury” could occur should Plaintiff
21   “choose[] to become a candidate” in a future election. (SAC ¶ 133 (G).) Conspicuously
22   absent from the SAC is any allegation that (a) Plaintiff has plans to run in this year’s
23   election or any future year’s election, or (b) that if he were to run in another election, he
24   again would face disqualification by the student supreme court for the campaign activity
25   at issue here and that the named Defendants would again fail to correct that decision. See
26   Clapper v. Amnesty Int’l USA, 568 U.S. 398, 401 (2013) (emphasizing that future injury
27   must be “certainly impending”).         Plaintiff’s standing arguments are all aimed at
28   establishing standing for the retrospective relief he requests, which, as detailed above, is


                                                 - 10 -
     Case 2:20-cv-01131-SRB Document 43 Filed 04/15/21 Page 11 of 11



 1   not recoverable in an action against these Defendants. (See Resp. at 16–17 (emphasizing
 2   that the disqualification was a concrete and particularized injury).) The Court finds that
 3   Plaintiff has failed to establish standing for the relief requested in paragraph 133,
 4   subsections (B) and (E), of the SAC.
 5   IV.    CONCLUSION
 6          The SAC fails to establish that any of the Defendants proximately caused the alleged
 7   constitutional violation. Even assuming that Plaintiff established proximate cause, Plaintiff
 8   is not entitled to any of the relief he requests.
 9          IT IS ORDERED granting Defendants’ Motion to Dismiss Plaintiff Maximilian
10   Soza Fees’ Second Amended Complaint (Doc. 36).
11          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment in
12   favor of Defendants.
13
14                  Dated this 15th day of April, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 11 -
